       Case 2:19-cv-00491-JB-KRS Document 32 Filed 03/31/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DORA MAYO,

       Plaintiff,

vs.                                                                     No. CIV 19-0491 JB/KRS

STATE OF NEW MEXICO, ex rel. CENTRAL
NEW MEXICO CORRECTIONAL FACILITY
and JESUS GONZALES,

       Defendants.

                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on its Order, filed March 31, 2021 (Doc. 31).

In the Order, the Court dismisses the case without prejudice for failure to comply with court orders

and rules, and for failure to prosecute. See Order at 1.

       IT IS ORDERED that: (i) all claims are dismissed without prejudice; (ii) this case is

dismissed without prejudice; and (iii) Final Judgment is entered.



                                                           _________________________________
                                                           UNITED STATES DISTRICT JUDGE


Parties and Counsel: Dora Mayo
Lovington, New Mexico

       Plaintiff Pro se

Mark D. Standridge
Mark D. Jarmie
Matthew Bullock
Jarmie & Rogers, P.C.
Las Cruces, New Mexico

       Attorneys for the Defendant State of New Mexico ex rel. Central New Mexico Correctional
       Facility
